2:18-mn-02873-RMG   Date Filed 07/23/21   Entry Number 1799-3   Page 1 of 3




                          EXHIBIT C
2:18-mn-02873-RMG    Date Filed 07/23/21   Entry Number 1799-3   Page 2 of 3
          Highly Confidential - Attorneys' Eyes Only

  1                 UNITED STATES DISTRICT COURT
             FOR THE DISTRICT OF SOUTH CAROLINA
  2                    CHARLESTON DIVISION
  3     IN RE: AQUEOUS                     )
        FILM-FORMING FOAMS                 )
  4     (AFFF) PRODUCTS                    )   MDL NO.
        LIABILITY LITIGATION               )   2:18-mn-2873-RMG
  5     _____________________              )
        THIS DOCUMENT RELATES              )
  6     TO ALL CASES                       )
  7
  8                 TUESDAY, NOVEMBER 10, 2020
  9     HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY
                    PURSUANT TO PROTECTIVE ORDER
 10
                                   – – –
 11
 12                  Remote videotaped deposition of
 13    Dynax 30(b)(6) designee Eduard Kleiner,
 14    Ph.D., Volume II, held remotely at the
 15    location of the witness in commencing at
 16    9:02 a.m. Eastern Time, on the above date,
 17    before Carrie A. Campbell, Registered
 18    Diplomate Reporter and Certified Realtime
 19    Reporter.
 20
 21
 22                                – – –
 23
                    GOLKOW LITIGATION SERVICES
 24           877.370.3377 ph | 917.591.5672 fax
                            deps@golkow.com
 25

Golkow Litigation Services                                              Page: 165
2:18-mn-02873-RMG   Date Filed 07/23/21   Entry Number 1799-3   Page 3 of 3
          Highly Confidential - Attorneys' Eyes Only

  1           certain cases, but I not know them
  2           all.    And this goes way back in time.
  3           And so going back in time and telling
  4           what's in the product, I can't do.
  5                     (Kleiner Exhibit BB473 marked
  6           for identification.)
  7    QUESTIONS BY MR. SUMMY:
  8           Q.        Let's take a look at BB473.
  9                     MS. RIES:         What's that Bates,
 10           Scott?
 11                     MR. SUMMY:         This doesn't have a
 12           Bates number.
 13    QUESTIONS BY MR. SUMMY:
 14           Q.        Dr. Kleiner, you testified
 15    earlier that DX2200 had to be stopped from
 16    being sold under the EPA stewardship program,
 17    correct?
 18           A.        Correct.
 19           Q.        And why do you think that is?
 20                     MS. RIES:         Objection.
 21                     THE WITNESS:         It was
 22           100 percent C8-based.
 23    QUESTIONS BY MR. SUMMY:
 24           Q.        And isn't the reason that the
 25    EPA adopted the stewardship program and

Golkow Litigation Services                                             Page: 316
